             (
                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION

                                                NO. 5:20-CV-42-BO

WAN WANG CASE,                                         )
                                                       )
                     Plaintiff,                        )
                                                       )
       v.                                              )                          ORDER
                                                       )
CLIFFORD KEVIN CASE,                                   )
                                                       )
                     Defendari.t.                      )


       This matter is before the court on Defendant Clifford Kevin Case's motion to compel [DE-

18] and motion to extend deadlines [DE-20]. Plaintiff Wan Wang Case, proceeding pro se, did

not respond to the motions, and the time to do so has expired. For the reasons that follow, the

motion to compel is allowed in part and denied in part, and the motion to extend deadlines is

allowed.

                                                 I. BACKGROUND

       Plaintiff, a citizen of China residing in Wake County, North Carolina and Defendant, a

citizen and resident of Wake County, North Carolina, were married on March 26, 2018 and

separated on November 19, 2018.                 Compl. [DE-1-1]     iii!   1-3. Plaintiff alleges that she is a

sponsored alien under 8 U.S.C. §§ 110l(a)(3) and 1183a(e), and Defendant is a sponsor under 8

U.S.C. § 1183a(f). Id.       iii! 6-7.   As a result, Plaintiff contends Defendant owed her a duty of support,

in an amount necessary to maintain Plaintiff at an annual income that is at least 125% of the federal

poverty level annual guideline for a household of one, beginning on Octo her 18, 2018, the date on
                 '

which Plaintiff received lawful permanent resident status. Id                iii! 10, 16.   Plaintiff further alleges

that Defendant failed to fulfill his duty to provide her with the necessary financial support and that




            Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 1 of 13
 she does not have the means to maintain that level of income. Id.       'i[if 17-21. Plaintiff alleges
. breach of contract and seeks specific performance, costs and attorney's fees, and compensatory

 damages. Id.

          The complaint was filed in Wake County Superior Court and subsequently removed to this

 court. [DE-1]. The court's April 10, 2020 Scheduling Order set a discovery deadline of September

 25, 2020 and a motions deadline of November 23, 2020. [DE-16]. OnApril 27, 2020, Defendant

 served Plaintiff with a First Set of Interrogatories and Requests for Production of Documents.

 [DE-19-1]. Plaintiff served responses on May 27, [DE-19-2], but Defendant found the responses

 to be deficient and sent Plaintiff a letter on June 4 outlining the perceived deficiencies and

 requesting supplementation, [DE-19-3]. Plaintiff supplemented her responses on June 19. [DE-

 19-4]. On July 7, Defendant served Plaintiff with a Second Set oflnterrogatories and Requests for

 Production of Documents. [DE-19-5]. Plaintiff responded on August 6, [DE-19-6], but Defendant

 found the responses to be deficient and sent Plaintiff a letter on August 27, outlining the perceived

 deficiencies and requesting supplementation, [D E-19-7]. Plaintiff supplemented her responses on

 September 22, [DE-19-9], but produced no additional documents. Finding Plaintiffs responses to

 still be incomplete, on September 24, Defendant filed the instant motion to compel [DE-18] and

 motion for extension of case deadlines [DE-20]. According to the motion, Defendant's counsel

 attempted to resolve the discovery dispute prior to filing the motion through supplementation

 requests to Plaintiff. [D E-18] at 3.

                                          II. DISCUSSION

 A.       Motion to Compel [DE-18]

          Rule 26 provides the general rule regarding the scope of discovery:

          Parties may obtain discovery regarding any nonprivileged matter that is relevant to
          any party's claim or defense and proportional to the needs of the case, considering

      \                                               2

           Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 2 of 13
       the importance of the issues at stake in the action, the amount in controversy, the
       parties' relative access to relevant information, the parties' resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit. Information within
       this scope of discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(l). "Relevancy under this rule has been broadly construed to encompass any

possibility that the information sought may be relevant to the claim or defense of any party." Equal

Emp't Opportunity Comm'n v. Sheffield Fin. LLC, No. 1:06-CV-889, 2007 WL 1726560, at *3

(M.D.N.C. June 13, 2007); Mainstreet Collection, Inc. v. Kirkland's, Inc., 270 F.R.D. 238, 240

(E.D.N.C. 2010) ("During discovery, relevance is broadly construed 'to encompass any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

be in the case."') (quoting Oppenheimer Fund., Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

       "A party seeking discovery may move for an order compelling an answer, designation,

production, or inspection" if a party fails to answer an interrogatory or to produce or make

available for inspection requested documents. Fed. R. Civ. P. 37(a)(3)(B)(iii), (iv). For purposes

of a motion to compel, "an evasive or incomplete disclosure, answer, or response must be treated

as a failure to disclose, answer, or respond." Fed. R. Civ. P. 37(a)(4). However, the Federal Rules

also provide that

       the court must limit the frequency or extent of discovery otherwise allowed by these
       rules or by local rule if it determines tha!:, (i) the discovery sought is unreasonably
       cumulative or duplicative, or can be obtained from some other source that is more
       convenient, less burdensome, or less expensive; (ii) the party seeking discovery has
       had ample opportunity to obtain the information by discovery in the action; or (iii)
       the proposed discovery is outside the scope permitted by Rule 26(b)(1 ).

Fed. R. Civ. P. 26(b)(2)(C). "Additionally, the court has 'substantial discretion' to grant or deny

motions to compel discovery." English v. Johns, No. 5:11-CT-3206-D, 2014 WL 555661, at *4

(E.D.N.C. Feb. 11, 2014) (quoting Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43

F.3d 922, 929 (4th Cir. 1995)). Finally, the party seeking the court's protection from responding


                                                     3

         Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 3 of 13
to discovery "must make a particularized showing of why discovery should be denied, and

conclusory or generalized statements fail to satisfy this burden as a matter of law." Mainstreet

Collection, 270 F.R.D. at 240 (citation omitted).

       Defendant seeks to compel Plaintiff to produce information and docurilents regarding her

finances and immigration status requested in Interrogatory Nos. 3 and 12 and Requests for

Production Nos. 1, 2, 10, 11, and 12 from the First Set of Interrogatories and Requests for

Production of Documents and Requests for Production Nos. 2, 4, 7, 8, 9, 10, and 11 from the

Second Set of Interrogatories and Requests for Production of Documents.

       1. Financial Accounts and Statements

       Defendant contends Plaintiff has not produced all relevant information and documents

regarding her financial accounts and statements in response to Interrogatory No. 12 and Requests

for Production No. 2 from the first set of discovery requests and Requests for Production Nos. 4,

7, and 8 from the second set of discovery requests.

      · Interrog. 12 (Pt Set): Identify every bank account, wherever located, in which you
        have funds and/or to which you have access. For each account identified, state the
        balance of the account.

      · Response: State Employee Credit Union: $288 (as of 05/24/2020)

       Suppl. Response: Plaintiff has funds or open access to account as follow are
       provided: SECU, CHASE FREEDOM, CHASE SAFFIRE.

       RFP 2 (tst Set): Produce every document to which you referred when responding
       to Defendant's First Set 9flnterrogatories.

       Response: 1-797, I-130, I-485, I-751; Amazon seller payment records; Inventory
       cost are attached.

       RFP 4 (2d Set): Produce all relevant documents relating to any instances of travel
       that you were required to identify in response to Interrogatory 1, including but not
       limited to copies of plane tickets, passport stamps, receipts for plane tickets.

       Response: Passport stamps included in passport pages provided.

                                                      '4

          Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 4 of 13
       RFP 7 (2d Set): Produce from January 1, 2015 to present all account statements,
       financial statements, records of deposits, withdrawals and receipts, and any other
       related records to every bank account to which you have access, including accounts
       in the name of any business that you operate and including any accounts located
       outside of the United States ..

       Response: I object to this request as in bank statements before I obtain my Green
       Card are none-related to my claim for support enforcement. The ground for 1-864
       support is the Plaintiff's taxable income falls below the poverty line after the
       Plaintiff obtains permanent residence. As an alternative, such records after I obtain
       my Green Card (10/18/2018) to which I have access are provided.

       Suppl. Response: 1 Plaintiff has provided bank accounts statement and transfers to
       which she has access, Statements from SECU from OCT 2018-DEC20l8 cannot
       be provided because of the loss of access to that period and before.

       Wire transfers with the name Wan Wang were from Plaintiffs Alipay app account
       which used to receive money in Chinese currency.

       $2,000 of repayment to Wei Miao was promised with text record.
               -
       RFP 8 (2d Set): Produce from January 1, 2015 to present all account statements,
       financial statements, records of purchases, payment records, and other related
       records to every credit card to which you have access, including credit cards issued
       in your name and credit cards issued in the name of any business that you operate,
       including credit cards issued by fmancial institutions outside of the United States.

       Response: I object to this request as in bank statements before I obtain my Green
       Card are none-related to my claim for support enforcement. The ground for 1-864
       support is the Plaintiff's taxable income falls below the poverty line after the
       Plaintiff obtains permanent residence. As an alternative, such records after I obtain
       my Green Card (10/18/2018) to which I have access are provided.
                                                           (

[DE-19-1] at 10, 12; [DE-19-2] at 5, 7; [DE-19-5] at 8-10; [19-6] at 4-5; [DE-19-9] at 3--4.

       Defendant first contends Plaintiff has not produced any financial records prior to January

2019 even though Defendant requested documents from January 2015 to present, and Plaintiff's

responses regarding her finances reveal discrepancies between her claimed income and

expenditures and what actually appears on the-financial account state,ments. Def.'s Mem. [DE-19]



       1 Plaintiff indicates   this response supplements RFP No. 4, but it appears responsive to RFP No. 7 (2d Set).

                                                               5

         Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 5 of 13
at 5-7. Defendant asks the court to require Plaintiff to produce all of her account statements,

financial statements, records of deposits, withdrawals, and receipts to every financial account to

which she has or has had access since January 1, 2015, including records reflecting her purchase

and receipt of plane tickets, and to identify every financial account to which she has access. Id

Plaintiff in her responses contends that documents prior to October 18, 2018, when she obtained

her green card, are not relevant to her claim for support enforcement and that she has provided all

other records to which she has access. [DE-19-6] at 4-5; [DE-19-9] at3-4.

       Plaintiffs responses include references to accounts and financial transactions for which

she has failed to provide the requested documentation. For example, Plaintiff references an Alipay

account in her name but has not provided any statements for that account, and Plaintiff referenced

trips between the United States and China but failed to provide any documentation such as account

statements or receipts reflecting the purchase. Plaintiffs income and ability to earn income are

relevarit to the issue of damages and her account statements and other requested financial

documentation are evidence of her spending and sources of income. However, Defendant has

failed to demonstrate how records prior to 2018 are relevant.

       Defendant's first set of discovery requests sought tax returns from 2018, 2019, and 2020,

documents reflecting wages and income from January 1, 2018 to present, and documents related

to loans and payments from Defendant received since October 18, 2018. [DE-19-1]. Defendant's

second set of discovery requests sought information and documents from a much earlier time, since

January 1, 2015, related to Plaintiffs international travel, finances, and immigration status. [DE-

19-5]. Plaintiff specifically objected that documents prior to October 18, 2018 were not relevant,

[19-6] at 4-5; [DE-19-9] at 3-4, and Defendant has not sufficiently explained the relevance of




                                                    6

          Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 6 of 13
financial documents dating back to January 1, 2015, nearly four years prior to when Plaintiff

alleges Defendant's support obligation arose.

       Finally, Plaintiff must make a good faith effort to obtain and produce documents that are

in her possession, custody, or control. Fed. R. Civ. P. 34(a). "Documents are deemed to be within

the possession, custody, or. control of a party if the party has actual possession, custody, control,

or the legal right to obtain the documents on demand." Prodigious Ventures, Inc. v. YBE Hosp.

Grp., LLC, No. 5:14-CV-433-F, 2016 WL 1248806, at *4 (E.D.N.C. Mar. 25, 2016) (citing

Simtrust Mortg., Inc. v. Busby, No. 2:09-CV-10,2009 WL 5511215, at *1 (W.D.N.C. Dec. 18,

2009)). Accordingly, Plaintiff shall produce all of her account statements, financial statements,

records of deposits, withdrawals, and receipts to every financial account to which she has or has

had access since January 1, 2018, including records reflecting her purchase and receipt of plane

tickets, and identify every financial account to which she has access by no later than December

23, 2020.

       2. Tax Filings

       Defendant contends Plaintiff has not produced all tax returns and related tax filings in

response to Requests for Production Nos. 10 through 12 from the first set of discovery requests

and Requests for Production No. 9 from the second set of discovery requests.

       RFP 10 (1st Set): Produce your federal and state income tax returns for tax years
       2018, 2019, and 2020.

       Response: 2018 provided, 2b 19 not being filed at this point and 2020 is for the year
       of 2021 to file.

       Suppl. Response: 2018 Tax return is attached to this letter.

       RFP 11 (1st Set): Produce any W-2's, pay stubs, or wage records reflecting your
       wages since January 1, 2018.

       Response: 2018 Tax Form is attached.


                                                     7
            Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 7 of 13
       RFP 12 (1st Set): Produce all documents reflecting Income to you from January 1,
       2018 to present.

      Response: 2018 Tax Form, Amazon payment records, inventory purchase receipts,
    - Loan promissory notes.
      Above are attached.

       Suppl. Response: 2018 Tax return is attached to this letter.

       RFP 9 (2d Set): Produce every document that has ever been filed with, submitted
       online to, or otherwise sent to the United States Internal Revenue Service or the
       Internal Revenue Service of any state, including the North Carolina Department of
       Revenue, by you or on your behalfsince January 1, 2015.

       Response: Provided

       Supplemental Response: Objection to this request. Plaintiff held J-1 visa which
       was exempt from Tax for year 2015, 2016, and 2017. The time period during which
       Plaintiff is eligible for I-864 support is in year 2018, other time is non related and
       before 2015 Plaintiff is not even physically in U.S.
       2018 Tax form was provided.
       Tax for 2019 has been claimed under non-filers.

[DE-19-1] at 14; [DE-19-2] at 9; [DE-19-4] at 2; [DE-19-5] at 10; [DE-19-6] at 6; [DE-19-9] at 4.

       Defendant contends Plaintiff failed to produce tax returns and related tax filings from 2015,

2016, 201 7, or 2019 and that to the extent she claims exemption due to her J-1 visa or other status,

she has not produced documents substantiating that status or filings with the department of revenue

reflecting her alleged exempt status. Def.' s Mem. [DE-19] at 7-8. As with the request for financial

documents, Plaintiff objected that tax documents other than from 2018 are not relevant, and

Defendant has failed to sufficiently demonstrate the relevance. However, the court finds Plaintiffs

tax returns and any documents, including documents related to claiming an exemption, filed with

the IRS, federal or state, including the North· Carolina Department of Revenue, from 2018, 2019,




                                                     8
           Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 8 of 13
and 20202 are relevant, and Plaintiff shall produce those documents by no later than December

23, 2020.



        3. Immigration Related Documents

        Defendant contends Plaintiff has withheld responsive documents relating to her

immigration status in the United States in response to Interrogatory No. 3 and Requests for

Production No. 1 from the first set of discovery requests and Requests for Production Nos. 10 and

11 from the second set of discovery requests.

        Interrog. 3 (Pt Set): Describe in detail Plaintiffs current immigration and/or
        residency status in the United States, including whether such status is permanent or
        temporary. Identify any documents or other evidence which supports your answer.

        Response: PERMANENT RESIDENCE WITH 2-YEAR CONDITIONAL
        GREEN CARD, PLUS 18 MONTHS OF EXTENSION ON TOP OF THE
        EXPIRATION DATE ON THE GREEN CARD WITH 10-YEAR GREEN CARD
        PENDING AT THIS MOMENT

        Documents that support my answer: Copy of Green Carq and Form 1-797

        Suppl. Response: I ·object that I-360 is called Petition for Amerasian, Widow(er),
        or Special Immigrant, I do not believe I was subject to filing this form.

        Form I-751 was attached with this letter, Supporting documents are my Green Card
        copy and marriage certificate

        2d Suppl. Response: Objection to this request. Plaintiff (Wan Wang Case) or her
        legal representative has never filed Form-360 thus is not able to provide this form.
        Any form that were filed is in possession of USCIS which was protected from
        Plaintiffs sponsor for protection of the victim (Plaintiff)

        RFP 1 (1st Set): Produce every document required to be identified in your
        responses to Defendant's First Set of Interrogatories.

        Response:         (1) Copy of Green Card;
                          (2) DS-2019
                          (3) HlB Visa Page

        2
          Plaintiff indicated her 2020 tax return is not due to be filed until 2021, and Plaintiff is reminded of her
ongoing obligation under Fed. R. Civ. P. 26(e) to supplement her responses.

                                                              9

            Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 9 of 13
                          (4) Promissory notes of loan
                          (5) I-864

                  Above documents are attached

           RFP 10 (2d Set): Produce every document that has ever been filed with the United
           States Department of Homeland Security or any office of the Department of
           Homeland Security by you
           or on your behalf since January 1, 2015, including but not limited to forms I-751
           and I-360. Offices within the Department of Homeland Security include, but are
           not limited to, the following:

                  a. Office of Citizenship & Immigration Services
                  b. U.S. Citizenship & Immigration Services
                  c. U.S. Customs & Border Protection
                  d. U.S. Immigration & Customs Enforcement
                  e. Transportation Security Administration

           Response: I object to this request as in I-751 was provided to Defendant with
           FIRST-SET OF REQUEST OF DOCUMENTATION, and I-360 is not applied.

           Suppl. Response: Objection to this request Plaintiff (Wan Wang Case) or her legal
           representative has never filed Form-360 thus is not able to provide this form. Form
           539 does not exist to plaintiffs knowledge.

           RF~ 11 (2d Set): Produce any recorded communication (including a transcript of
           any oral communication) between you and any of the government agencies/offices
           listed in Request for Production 10 above, including recorded communications
           between you and any individual acting on behalf of any of those government
           agencies/offices.                                                     ·

           Response: I object to this request as in there is none to provide.

[DE-19-1] at 7, i2; [DE-19-2] at 2, 7; [DE-19-4] at 1; [DE-19-5] at 11; [DE-19-6] at 6; [DE-19-9]

at 3--4.

           Defendants contend Plaintiff produced a Form I-751 "Petition to Remove Conditions on

Residence" alleging abuse but did not provide supporting documents that were submitted in

connection with the Form I-751 and related allegations, such as police reports, court filings,

medical records, photographs, witness statements, and other evidence documenting the alleged

abuse, or documents regarding a ruling on the Form I-751 petition. Def.'s Mem. [DE-19] at 8. In


                                                         10

             Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 10 of 13
her first supplemental response, Plaintiff indicated that "Form I-751 was attached with this letter,

Supporting documents are my Green Card copy and marriage certificate," [DE-19-4] at 1. In her

response to the second set of discovery requests, Plaintiff indicated that "I-751 was provided to

Defendant with FIRST SET OF REQUEST OF DOCUMENTATION," [DE-19-6] at 6, and after

Defendant informed Plaintiff he was also seeking documents filed in support of the I-751, Plaintiff

objected and stated that "Any form that were filed is in possession ofUSCIS which was protected

from Plaintiffs sponsor for protection of the victim (Plaintiff)," [DE19-9] at 3.

       The stated purpose of Form I-751 is as follows: "This petition is used by a conditional

resident who obtained status through marriage, to request that U.S. Citizenship and Immigration

Services (USCIS) remove the conditions on his or her residence." Instructions to Petition to

Remove Conditions on Residence, USCIS FormI-751, OMB No. 1615-0038, Expires 12/31/2019,

https://www.uscis.gov/sites/default/files/document/forms/i-7 5 linstr. pdf. Defendant asserts that

Plaintiffs immigration status is relevant and discoverable because Plaintiff alleges that

Defendant's support obligation began when she became a lawful permanent resident in the United

States. Def.'s Mem. [DE-19] at 8. However, it is unclear how the supporting documentation to

the Form I-751 Defendant seeks such as police reports, court filings, medical records, photographs,

witness statements; and other evidenbe documenting Defendant's alleged abuse of Plaintiff bears

on Plaintiffs status as a lawful permanent resident or Defendant's alleged duty of support.

Accordingly, this request is denied.

       4. Request for Attorney's Fees

       Defendant requests an award of attorney's fees associated with the motion. Def.' s Mem.

[DE-19] at 9.    The moving party' must, absent certain specified circumstances, be awarded

expenses when a motion to compel discovery is granted.



                                                    11

          Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 11 of 13
       If the motion [to compel] is granted-or if the disclosure or requested discovery is
       provided after the motion was filed-the court must, after giving an opportunity to
       be heard, require the party or deponent whose conduct necessitated the motion, the
       party or attorney advising that conduct, or both to pay the movant' s reasonable
       expenses incurred in making the motion, including attorney's fees. But the court
       must not order this payment if:

               (i) the movant filed the motion before attempting in good faith to obtain the
        disclosure or discovery without court action;

               (ii) the opposing party's nondisclosure, response, or objection was ·
        substantially justified; or

                (iii) other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A). Courts have held that an award of reasonable expenses incurred is

appropriate where the moving party has acted in good faith, the moving party attempted to resolve

the matter without court interveption, and the non-moving party has failed to comply with its

obligations under the Federal Rules. See Loftin v. Nationwide Mut. Ins. Co., No. 7:09-CV-118-F,

2010 WL 4117404, at *3 (E.D.N.C. Oct. 18, 2010) (citing Gardner v. AMF Bowling Ctr.s., Inc.,

271 F. Supp. 2d 732, 733-34 (D. Md. 2003); Biovail Corp. v. Mylan Labs., Inc., 217 F.R.D. 380,

382 (N.D. W.Va. 2003)).

        Here, the court finds that Plaintiffs objections were substantially justified and the

circumstances would make an award of expenses unjust, so she is not required to pay fees

associated with the motion to compel. See Fed. R. Civ. P. 37(a)(5)(A)(ii), (iii). "A legal position

is 'substantially justified' ifthere is a 'genuine dispute' as to proper resolution or if 'a reasonable

person.could think it correct, that is, if it has a reasonable basis in law and fact."' Decision Insights,

Inc. v. Sentia Grp., Inc., 311 F. App'x 586, 599 (4th Cir. 2009) (quoting Pierce v. Underwood, 487

U.S. 552, 565-66 n.2 (1988)). Plaintiff reasonably argued that the temporal scope of Defendant's

requests was too broad and that certain documents supporting the         ~orm   1-751 were not relevant.




                                                        12

           Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 12 of 13
Accordingly, the court declines to order Plaintiff to pay Defendant's fees associated with bringing

this motion.

B.     Motion to Extend Deadlines [DE-20]

       Defendant seeks an order extending the discovery and dispositive motions deadlines, which

have passed since the filing of the motion. [DE-20]. Although Plaintiff opposes the motion, the

court finds good cause to allow it in order for Plaintiff to comply with this order. Accordingly, the

deadline to complete discovery is extended/to January 22, 2021, and the deadline to file

dispositive motions is extended to February 22, 2021.

       SO ORDERED, the 2nd day of December, 2020.




                                                     13
               Case 5:20-cv-00042-BO Document 21 Filed 12/02/20 Page 13 of 13
